PARKER, Judge.
G.S. 106-443, for violation of which defendant was found guilty, provides as follows:
“G.S. 106-443. Issuance of false receipt a felony; punishment. — The manager of any warehouse, or any agent, employee, or servant, who issues or aids in issuing a receipt for cotton or other agricultural commodity without knowing that such cotton or other agricultural commodity has actually been placed in the warehouse under the control of the manager thereof shall be guilty of a felony, and upon conviction be punished for each offense by imprisonment in the State penitentiary for a period of not less than one or more than five years, or by a fine not exceeding ten times the market value of the cotton or other agricultural commodity thus represented as having been stored.”
Despite its caption, the gist of the offense created by the statute is not the issuing of a false warehouse receipt; rather, it is the issuing of a receipt without knowing it to be true. Of *246course, one way in which the State may show that this had been done is to introduce evidence that the receipt was in fact false, from-which it would be a logical inference for the jury to draw that the person issuing the receipt could not have known it to be true. This was, in part, the method followed in presentation of the State’s evidence in the present case.
 Defendant moved to quash the indictment, contending it to be ambiguous in that it is not clear whether he was charged with issuing thirteen receipts, each for 112,000 pounds of corn (which at 56 pounds to a bushel, the proper conversion factor as shown by the evidence, would be equivalent to 2,000 bushels) or receipts for 20,000 bushels, or receipts for both (2,000 plus 20,000 bushels). The ambiguity, however, was created not, by the indictment but by the very warehouse receipts which defendant was charged with having issued and which the State’s evidence shows he did in fact sign and issue. The indictment clearly identified these receipts by their numbers. The additional language, “each said receipt for 112,000 pounds of No. 2 yellow corn and 20,000 bushels of No. 2 yellow corn” served merely to identify them further. Violation of G.S. 106-443 occurs when one issues a warehouse receipt for any amount of grain without knowing that such grain “has actually been placed in the warehouse under the control of the manager thereof.” It was not necessary for the State to allege any exact amount of grain, and the language in the indictment further identifying the receipts by reference to the poundage and bushels therein set forth may well be treated as surplusage. The indictment here clearly notified- defendant of the exact receipts which he was charged with having issued in violation of the statute, and if any ambiguity existed as to their meaning, defendant himself created it. “An indictment is sufficient if it charges all essential elements of the offense with sufficient particularity to apprise the defendant of the specific accusations against him and (1) will enable him to prepare his defense and (2) will protect him against another prosecution for that same offense.” State v. Bowden, 272 N.C. 481, 158 S.E. 2d 493. This, the indictment in the present case did. Defendant’s motion to quash was properly denied.
Defendant’s motions for a directed verdict of not guilty were also properly denied. The State’s evidence showed that on the afternoon of 5 -May 1970 the Federal Examiner measured the corn at the warehouse and found 13,126 bushels, no addi*247tional corn was received that day, and only 2800.55 bushels were received during the entire following day. With a total of approximately 16,000 bushels in the warehouse at the close of business on 6 May 1970, defendant, on the morning of that day, issued thirteen warehouse receipts, each of which, if the evidence be considered in the light most favorable to the State, called for 20,000 bushels, or a total of 260,000 bushels for the entire thirteen receipts. Even if the ambiguity in words and figures typed on the receipts be resolved most favorably to defendant, the State’s evidence would still show that he issued thirteen receipts, each calling for 112,000 pounds, or 2,000 bushels, making a total of 26,000 bushels, an amount still very substantially greater than was in the warehouse when the receipts were issued. Thus, whatever the correct resolution of the conflicting words and figures on the receipts might be under applicable commercial law, a task which we are not presently called upon to perform, the State’s evidence showed that defendant on 6 May 1970 issued receipts calling for corn in a total amount substantially in excess of the amount which was then in the warehouse. There was also evidence that at the time he did this defendant knew that the Federal Examiner was present checking the records and measuring the corn in the warehouse, and that shortly prior to issuing the receipts described in the indictment defendant had told this Examiner that he felt like they were “a little short.” From this evidence it was an entirely logical and permissible inference for the jury to draw that defendant issued the receipts without knowing that the grain called for therein had actually been placed in the warehouse under his control. ■
Defendant’s contention that there was no evidence that he “issued” the receipts, since they were typed and were physically delivered to the bank by his secretary, is without merit. The evidence shows that defendant was the licensed manager of the warehouse, that in that capacity he signed the receipts, and that his secretary acted only according to his instructions. We hold that the receipts were “issued” by defendant within the meaning of G.S. 106-443 when, after they had been signed by him, they were at his direction delivered to the bank- where they were no longer under his control. The facts that the receipts were made out to Southeastern Farmer’s Grain Association, Inc., the entity which owned and operated the warehouse, and that the Association never properly . endorsed the receipts to the bank, are immaterial. The evidence- shows that defendant, *248not the Association, was the licensed manager of the warehouse and as such was the person authorized to issue receipts for the agricultural commodities stored therein. And there was plenary evidence to show that in causing the receipts to be delivered to the bank, the defendant, both in his capacity as licensed manager of the warehouse and as an officer of the Grain Association, fully intended that the bank obtain a security interest in the receipts. We hold these circumstances sufficient to show that defendant “issued” the receipts within the meaning of G.S. 106-443. There was no error in overruling defendant’s motions for á directed verdict and in submitting the case to the jury.
Defendant contends that the trial court committed prejudicial error in admitting in evidence over his objection a written lease of the warehouse from Southeastern Farmer’s Grain Association, Inc., to the State Warehouse Superintendent. He contends this was error in that the lease was for a term which might run more than three years, did not bear the corporate seal of the lessor corporation, and was not properly attested by its secretary. Even so, this document was relevant in this case, if at all, only to show that the warehouse of which defendant was manager was a facility operated under the provisions of the North Carolina Agricultural Warehouse Act, G.S. Chap. 106, Art. 38, and even though the lease might not have been in all respects properly executed, it was competent in evidence for that purpose. Moreover, W. G. Parham, Jr., the State Warehouse Superintendent, testified without objection from defendant that the Farmer’s Grain Elevator at Warsaw, Duplin County, of which defendant was the licensed local manager, was a facility of the North Carolina Warehouse System. In addition, the Local Manager’s License issued to defendant, which was also admitted in evidence without objection from him, further tended to establish that the elevator here in question was a warehouse for the storage of grain conducted in accordance with the North Carolina Agricultural Warehouse Act. Defendant suffered no prejudicial error when the lease was admitted in evidence.
We have carefully examined all of defendant’s remaining assignments of error which are directed to the trial court’s actions in the course of conducting the trial and ruling on the admission of evidence, and find no error sufficiently prejudicial to warrant the granting of a new trial. We do not agree with appellant’s contention that the cumulative effect of the trial *249judge’s rulings and actions amounted to an expression of opinion in contravention of G.S. 1-180.
We find no error in the trial court’s denial of the defendant’s prayer for special instructions to the jury. The charge, considered contextually and as a whole, was free from prejudicial errors and adequately declared and explained the law arising on the evidence given in the case. After carefully examining all of defendant’s assignments of error, we find in his trial and in the judgment appealed from
No error.
Judges Britt and Hedrick concur.